The Court having granted appellants’ petition for certification; and having reviewed the briefs and heard argument of the parties; and the Court having determined that the trial judge was not precluded by Rule 1:12-1 or the Code of Judicial Conduct from presiding over this matter; and further the Superior Court, Appellate Division, having ruled on that issue sua sponte without notice to the parties and an opportunity to be heard (see Silviera-Francisco v. Board of Education of City of Elizabeth, 224 N.J. 126, 129 A.3d 1032 (2016)); and the Court having determined that this appeal can be disposed of summarily; it is therefore
ORDERED that the judgment of the Superior Court, Appellate Division is reversed, and the matter is remanded to that court to *279address the substantive arguments of the parties on the merits. Jurisdiction is not retained.